DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koganehira et al (U.S. Pub. 2016/0279963)
	Regarding claims 1, 14, a printing apparatus including an ink tank that contains ink injected from an inlet port (12), a print head (22) configured to print by discharging ink supplied from the ink tank (Paragraph 0070), a sensing unit configured to sense whether a predetermined quantity of ink is present in the ink tank (Abstract; Paragraph 0087)
	A memory unit configured to store a sensing result by the sensing unit (Figure 6; Paragraphs 0096-0097; the state of the sensing result will be in memory; for example when it is determined the ink is low, the ink end flag is set up)

	A first counter configured to update and hold a count value by the counting unit (Paragraphs 0080-0085)
	A verification unit configured to, if sensing by the sensing unit is executed, read out a preceding sensing result from the memory unit and verify a transition between the preceding sensing result and a current sensing result (Figures 6, 8; Paragraphs 0163-0164, 0192, 0204-0205; the execution of determining if ink is present will occur, which will verify the transition between the preceding sensing result [ink end flag] and a current sensing result)
	A detection unit configured to detect whether ink injection to the ink tank has been done before execution of sensing by the sensing unit (sensing of the ink will continuously occur before and after the determination of ink injection/refill to the ink tank; Figures 6, 8; Paragraphs 0163-0164, 0192, 0204-0205)
	A control unit configured to control operations of reset of the count value held by the first counter and count by the counting unit based on the transition obtained by the verification unit and a result of detection by the detection unit (Figures 6, 8; Paragraphs 0192-0206)
	Regarding claim 2, a memory control unit configured to store the current sensing result in the memory unit (Paragraph 0101)
	Regarding claim 3, a cover (103) configured to cover the inlet port of the ink tank (Figure 1; Paragraph 0067)
Regarding claim 4, Koganehira discloses all of the ink transistion changes will be detected, including: out of ink state to an out of ink state; out of ink state to a fill state, presence of ink to absence of ink and absence of ink to presence of ink (Figures 5-8; Paragraphs 0129-0140; 0158-0163; 0192-0206)
	Regarding claim 12, a display control unit configured to display the ink quantity in the ink tank on a display screen (Paragraph 0054)
	Regarding claim 13, the sensing unit includes two electrodes provided in the ink tank, detects a voltage value when a current is supplied across the two electrodes, and senses, based on the detected voltage value, whether the predetermined quantity of ink is present in the ink tank (Paragraph 0087)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganehira et al (U.S. Pub. 2016/0279963) in view of Kawana (U.S. Pub. 2016/0350637)
	Regarding claims 15, a printing apparatus comprising a print head (22) configured to discharge ink; an ink tank configured to contain ink to be supplied 
	A detection unit configured to detect whether a predetermined quanti9ty of ink contained in the ink tank is present (Figures 6, 8; Paragraphs 0163-0164, 0192, 0204-0205)
	A memory configured to store a preceding detection result by the detection unit (Figure 6; Paragraphs 0096-0097; the state of the sensing result will be in memory; for example when it is determined the ink is low, the ink end flag is set up)
	A notification unit configured to notify a status of the apparatus (Paragraph 0054)
	Kawana discloses a cover configured to cover the inlet port and an open/close detection unit configured to detect open/close of the cover (Claim 2)
	Further Kawana discloses it is known in the art to display the remaining amount on all of the ink tanks (Paragraph 0006; which includes transition from absence to presence of ink), therefore it would be obvious to display the presence of ink
	Kawana discloses displaying an information guide when the cover to the ink tanks is open (Figure 9; Paragraphs 0091-0093) and will not display another notification (including the transition from absence to presence of ink) until the ink tank cover is closed

	Regarding claims 16-17, Kawana discloses it is known in the art to display the remaining amount on all of the ink tanks (Paragraph 0006; which includes transition from absence to presence of ink), therefore it would be obvious to display the presence of ink
	Kawana discloses displaying an information guide when the cover to the ink tanks is open (Figure 9; Paragraphs 0091-0093) and will not display another notification (including the transition from absence to presence of ink) until the ink tank cover is closed
	At the time the invention was made it would have been obvious to incorporate the teaching of Kawana into the device of Koganehira, for the purpose of providing information to the user and reducing operation errors and contamination (detecting if the cover is in proper position)
	Regarding claim 18, Koganehira discloses wherein the cover is axially supported to be opened/closed with respect to the printing apparatus (Paragraph 0067; Figure 1)

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 30, 2021